Appellant was charged by complaint with the murder of one Gray. Being refused bail upon habeas corpus proceeding, he prosecuted his appeal to this court. *Page 78 
Since the filing of the transcript here, the grand jury of Robertson County have returned a bill of indictment charging him with the murder of said Gray. Under this indictment, relator has been arrested on a capias issued from the District Court of said county, and is now held under and by virtue of said capias, and is no longer held by virtue of the complaint and process thereunder. These matters are made to appear by satisfactory evidence to this court, and motion is made by the Assistant Attorney-General to abate and dismiss this appeal because of the detention under the process of the District Court. The motion is well taken. The appeal is therefore dismissed.
Dismissed.